J-S03012-20

                                   2020 Pa. Super. 143

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ORLANDO ANDERSON                           :
                                               :
                       Appellant               :   No. 545 WDA 2019

              Appeal from the PCRA Order Entered March 27, 2019
     In the Court of Common Pleas of Allegheny County Criminal Division at
                        No(s): CP-02-CR-0000176-2013

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ORLANDO ANDERSON                           :
                                               :
                       Appellant               :   No. 546 WDA 2019

              Appeal from the PCRA Order Entered March 27, 2019
     In the Court of Common Pleas of Allegheny County Criminal Division at
                        No(s): CP-02-CR-0000177-2013


BEFORE:      McLAUGHLIN, J., McCAFFERY, J., and PELLEGRINI, J.*

OPINION BY McLAUGHLIN, J.:                                FILED JUNE 17, 2020

        Orlando Anderson appeals from the denial of his petition filed pursuant

to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. He

claims that the PCRA court erred when it deemed his claim untimely, and

argues that the registration requirements set forth in Act 10 1 are

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1   Act of Feb. 21, 2018, P.L. 27, No. 10 (Act 10).
J-S03012-20



unconstitutional. Upon review, we conclude that Anderson has not proven that

any of the exceptions to the PCRA time-bar apply. Accordingly, we affirm.

       On July 15, 2013, Anderson pleaded guilty to a large number of charges

at two docket numbers. At docket No. 2013-00176, he pled guilty to

involuntary deviate sexual intercourse, aggravated assault-serious bodily

injury, burglary, aggravated indecent assault,2 and related offenses. At docket

No. 2013-00177, he pled guilty to involuntary deviate sexual intercourse,

aggravated assault-serious bodily injury, burglary, aggravated indecent

assault, and related offenses. The trial court sentenced Anderson to an

aggregate sentence of 12 to 40 years of incarceration, and informed Anderson

of his lifetime sexual offender registration. Anderson did not file post sentence

motions or a direct appeal.

       More than four years after his pleas and sentencing, on September 12,

2017, Anderson filed the instant PCRA petition. The PCRA court appointed

counsel who filed an amended petition. On January 29, 2019, the PCRA court

issued notice of its intent to dismiss the petition as untimely. It denied the

petition on March 27, 2019, as untimely. This timely appeal followed.

       Anderson raises two issues on appeal:

          1. Whether the [PCRA] court erred in ruling that it lacked
             jurisdiciton [sic] to adjudicate the merits of the amended
             PCRA petition and/or petition for writ of habeas corpus?

____________________________________________


2 See 18 Pa.C.S.A. §§ 3123(a)(1), 2702(a)(1), 3502(c)(1), and 3125(a)(1)
respectively.


                                           -2-
J-S03012-20


         2. Whether the [PCRA] court erred by not ruling that Act 10 of
            2018 is unconstitutional under the federal and state ex post
            facto and double jeopardy clauses?

Anderson’s Br., at 5.

      Preliminarily, we note that the PCRA court correctly treated Anderson’s

Amended PCRA Petition and/or Petition for Writ of Habeas Corpus solely as a

PCRA petition. The PCRA subsumes the writ of habeas corpus to the extent

that the grounds on which the petitioner seeks relief fall within the scope of

claims for which the PCRA could offer a remedy. This is so regardless of

whether the PCRA’s time-bar prevents a petitioner from obtaining relief under

the PCRA. See Commonwealth v. Taylor, 65 A.3d 462, 465-66 (Pa.Super.

2013). In other words, any claim for relief that is cognizable under the PCRA

must be treated as a PCRA petition, and titling a petition as a petition for a

writ of habeas corpus does not avoid the PCRA’s timeliness requirements. See
id. at 466.

      Here, Anderson’s claim that he is serving an illegal sentence pursuant

to Commonwealth v. Muniz, 164 A.3d 1189 (Pa. 2017), is cognizable under

the PCRA. See Commonwealth v. Rivera-Figueroa, 174 A.3d 674

(Pa.Super. 2017); see also Commonwealth v. Fahy, 737 A.2d 214, 223

(Pa. 1999) (challenges to legality of sentence “must still first satisfy the

PCRA’s time limits or one of the exceptions thereto”). Therefore, the writ of

habeas corpus is not available for this claim.

      Our standard of review is well settled. “When reviewing the denial of a

PCRA petition, we must determine whether the PCRA court’s order is


                                     -3-
J-S03012-20



supported by the record and free of legal error.” Commonwealth v. Smith,

181 A.3d 1168, 1174 (Pa.Super. 2018) (citation omitted).

      Before we can reach the merits of Anderson’s claim, we must first

consider whether his PCRA petition is timely. See Commonwealth v. Miller,

102 A.3d 988, 992 (Pa.Super. 2014). Our law is clear that the PCRA’s time

restrictions are jurisdictional in nature, and “[i]f a PCRA petition is untimely,

neither this Court nor the trial court has jurisdiction over the petition. Without

jurisdiction, we simply do not have the legal authority to address the

substantive claims.” Commonwealth v. Albrecht, 994 A.2d 1091, 1093 (Pa.

2010) (citation omitted).

      A PCRA petition, including a second or subsequent one, must be
      filed within one year of the date the petitioner’s judgment of
      sentence became final, unless he pleads and proves one of the
      three exceptions outlined in 42 Pa.C.S.[A.] § 9545(b)(1). A
      judgment becomes final at the conclusion of direct review by this
      Court or the United States Supreme Court, or at the expiration of
      the time for seeking such review. 42 Pa.C.S.[A.] § 9545(b)(3).
      The PCRA’s timeliness requirements are jurisdictional; therefore,
      a court may not address the merits of the issues raised if the
      petition was not timely filed. The timeliness requirements apply to
      all PCRA petitions, regardless of the nature of the individual claims
      raised therein. The PCRA squarely places upon the petitioner the
      burden of proving an untimely petition fits within one of the three
      exceptions. . . .

Commonwealth v. Jones, 54 A.3d 14, 16-17 (Pa. 2012) (case citations and

footnote omitted).

      The trial court sentenced Anderson on July 15, 2013, and he did not file

a direct appeal. Consequently, his judgment of sentence became final on

August 14, 2013. The one-year time-bar therefore expired on August 14,

                                      -4-
J-S03012-20



2014. See 42 Pa.C.S.A. § 9545(b)(1) (indicating that absent exception, PCRA

petitions must be filed within one year of date judgment becomes final).

Accordingly, the instant petition, filed September 12, 2017, is facially untimely

and the PCRA court lacked jurisdiction to review Anderson’s claim unless he

was able to successfully plead and prove one of the statutory exceptions to

the time-bar. See 42 Pa.C.S.A. § 9545(b)(1)(i)-(iii).

      The PCRA provides three exceptions to its time-bar:

      (i) the failure to raise the claim previously was the result of
      interference by government officials with the presentation of the
      claim in violation of the Constitution or laws of this Commonwealth
      or the Constitution or laws of the United States;

      (ii) the facts upon which the claim is predicated were unknown to
      the petitioner and could not have been ascertained by the exercise
      of due diligence; or

      (iii) the right asserted is a constitutional right that was recognized
      by the Supreme Court of the United States or the Supreme Court
      of Pennsylvania after the time period provided in this section and
      has been held by that court to apply retroactively.

42 Pa.C.S.A. § 9545(b)(1)(i)-(iii).

      Here, Anderson attempts to assert the newly recognized constitutional

right exception to the time-bar. He claims that his lifetime registration

requirements are unconstitutional pursuant to our Supreme Court’s decision

in Muniz. However, because our Supreme Court has not held that Muniz

applies retroactively, Anderson has not satisfied the requirements of the third

exception to the time-bar. See Commonwealth v. Murphy, 180 A.3d 402,

405-07 (Pa.Super. 2018).




                                      -5-
J-S03012-20



     Anderson filed his petition more than a year after his judgment of

sentence became final without having pleaded and proven an exception to the

PCRA time-bar. Further, his claim is not cognizable under the writ of habeas

corpus. Accordingly, the PCRA court properly denied his petition as untimely.

     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/17/2020




                                    -6-